Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 18, 2021

                                       No. 04-21-00049-CV

                  IN THE INTEREST OF S.R.F. AND S.W.F., CHILDREN

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA00061
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant S.F.’s
parental rights. Appellant’s brief was originally due to be filed on April 5, 2021. On April 5,
2021, appellant filed a motion requesting a twenty-day extension of time to file the brief. As a
basis for this request, Appellant’s appointed attorney, James B. Peplinski, recited the following
as a basis for his request:

               On February 24, 2021, undersigned counsel was appointed to represent
       S.F. for purposes of appeal only. The Clerk’s Record was filed on March 4, 2021,
       and is more than 1,000 pages long. The Reporters Record was filed on March 15,
       2021. It is made up of thirteen volumes containing more than 2,500 pages of
       material. The sheer size of the appellate record in this case is such that
       undersigned counsel, who was not a party to the underlying trial proceedings,
       needs additional time to review and properly analyze the entire appellate record in
       search of viable appellate issues.
               The extension of time is necessary to provide effective assistance of
       counsel. Said extension is not sought for purposes of delay.

        By order dated April 6, 2021, appellant’s first motion for extension of time was granted,
extending the deadline to file the brief to April 26, 2021. Because the disposition of this appeal is
governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial Administration, our
first order noted this appeal is required to be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Our order further stated, “Given the
time constraints governing the disposition of this appeal, further requests for extensions of time
will be disfavored.”

        On April 26, 2021, Mr. Peplinski filed a second motion for extension of time requesting
an additional twenty-day extension. Appellant’s second motion stated the exact same grounds for
relief recited in appellant’s first motion for extension of time and quoted above. On April 27,
2021, this court granted appellant’s second motion for extension of time, stating in no uncertain
terms, “THIS IS THE FINAL EXTENSION OF TIME THAT APPELLANT WILL BE
GRANTED. Appellant’s brief must be filed no later than May 17, 2021.”

         On May 17, 2021, Mr. Peplinski filed a third motion for extension of time requesting an
additional ten-day extension until May 27, 2021, in contravention of this court’s statement that
no further extensions will be granted. Appellant’s third motion stated the exact same grounds for
relief recited in appellant’s first and second motions for extension of time. As previously stated,
this appeal is required to be brought to final disposition within 180 days of the date the notice of
appeal is filed. TEX. R. JUD. ADMIN. 6.2. It is unacceptable for appellant’s brief to require fifty of
those days. Accordingly, appellant’s third motion for extension of time is GRANTED IN
PART.

        This court ORDERS Mr. Peplinski, to file appellant’s brief on or before May 21, 2021.
If appellant’s brief is not filed by May 21, 2021, an order will be issued directing Mr.
Peplinski to appear before this court in person and show cause why he should not be held
in contempt for failing to file appellant’s brief. The clerk of this court shall cause a copy of
this order to be served on Mr. Peplinski by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court